Exhibit 10.20


PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (this “Agreement”) dated August 31, 2018 (the
“Effective Date”) is entered into by and among Conrex Residential Property Group
2012-2, LLC, a South Carolina limited liability company, Conrex Residential
Property Group 2012-2 Operating Company, LLC, a Delaware limited liability
company, Conrex Residential Property Group 2012-2 (B2R-1) Operating Company,
LLC, a Delaware limited liability company, and Conrex Residential Property Group
2012-2 (B2R-2) Operating Company, LLC, a Delaware limited liability company
(collectively, “Series 2”), Ovation Properties, LLC, a Texas limited liability
company (“Ovation”) (Series 2 and Ovation may be individually referred to as a
“Seller Entity” and collectively as “Seller”), and SFR MT LLC, a Delaware
limited liability company (“Purchaser”). In consideration of the agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:
1.SALE OF PROPERTY
A.    Purchase and Sale. Subject to the terms and provisions of this Agreement,
(1) Series 2 agrees to sell to Purchaser and Purchaser agrees to purchase from
Series 2, all of its right, title and interest in the real property (including
land and all buildings, structures and improvements thereon), consisting of
eight hundred two (802) single family residential properties commonly known by
the addresses set forth on Exhibit A-1, and (2) Ovation agrees to sell to
Purchaser and Purchaser agrees to purchase from Ovation, all of its right, title
and interest in the real property (including land and all buildings, structures
and improvements thereon), consisting of four hundred twenty three (423) single
family residential properties commonly known by the addresses set forth on
Exhibit A-2 (collectively, with Exhibit A-1, “Exhibit A”) attached hereto and
incorporated herein, together with, with respect to the applicable Seller
Entity:
(i)    any personal property owned by such Seller Entity and presently located
on the Property (collectively, the “Personal Property”);
(ii)    all of the interest of the applicable Seller Entity in any leases,
subleases, rental agreements or other agreements (written or verbal, now or
hereafter in effect) that grant a possessory interest in or that otherwise grant
rights with regard to use of all or any portion of the Property (collectively,
the “Leases”); and
(iii)    all books, records, data, rental history, property and tenant files,
rent rolls and repair and maintenance records associated with the Property in
the possession of such Seller Entity or the applicable Property Manager.


All of the dwelling units collectively are referred to as “Property”; an
individual dwelling unit is referred to as a “Property”; and more than one
dwelling unit are referred to as the “Properties”.







--------------------------------------------------------------------------------





“Property Manager” shall refer to Conrex Property Management, LLC (“Conrex
Property Manager”), Salem Street Realty, Turner Properties, LLC, Marchant
Property Manager, LLC, and each other property management company that, on or
before the Closing Date, provided property management services with respect to
any of the Properties.
2.    PURCHASE PRICE
A.    Purchase Price. Seller and Purchaser hereby acknowledge and agree that the
purchase price of the Property shall be one hundred thirty nine million five
hundred forty nine thousand four hundred twenty dollars ($139,549,420.00) (the
“Purchase Price”). The Purchase Price shall be allocated to each individual
Property (any such allocated amount being the related “Allocated Purchase
Price”) and Seller Entity as set forth on Exhibit A.
B.    Payment of Purchase Price.    The Purchase Price shall be payable at
Closing (as defined below). On or prior to the Closing Date (as defined below),
Purchaser shall deposit in escrow with Chicago Title Insurance Company (“Escrow
Agent”) in immediately available funds (the “Cash Due at Closing”) the amount of
the Purchase Price subject to any adjustments pursuant to Sections 3(D), 4(B),
6(B), 6(C), 6(D) and 6(E) of this Agreement.
C.    Earnest Money. Within five (5) days after the Effective Date or such later
date as the Parties may agree, (i) Purchaser and Seller shall create an earnest
money escrow (the “Escrow”) with the Escrow Agent, and (ii) Purchaser shall
deposit the sum of $6,980,846.00 (the “Earnest Money”) in the Escrow. The Escrow
shall be maintained in accordance with an agreement on the Escrow Agent’s usual
form, with any amendments agreed to by the parties thereto, and modified to
provide for disbursement of the Earnest Money in accordance with the terms and
conditions hereof (the “Escrow Agreement”). If requested by Purchaser, the
Earnest Money shall be invested, at Purchaser’s expense, and the earnings shall
be paid to Purchaser at the Closing or upon return of the Earnest Money,
provided that Seller shall not be liable for any loss to the Earnest Money and
Purchaser shall be liable for the same, and where this Agreement provides for
disbursement of the Earnest Money to Seller, Seller shall be entitled to no less
than $6,980,846.00. The Earnest Money shall be applied to the Purchase Price at
the Closing or otherwise disbursed in accordance with the terms of this
Agreement.
3.    PROPERTY CONDITION
A.    Delivery of Property Information:
(i)    On or prior to the end of the Due Diligence Period (as defined below),
Seller shall make available to Purchaser and Purchaser’s Agents (as defined
herein), through a shared access website, copies of the following items relating
to the Property:
(a)    Leases for the Properties, which as of the Effective Date are leased;


Page 2





--------------------------------------------------------------------------------





(b)    A rent roll showing, the current tenants occupying the Properties under
Leases (the “Rent Roll”), lease end date, current rent, and security deposits;
and
(c)    All other documents set forth on the Diligence Request, a copy of which
is attached hereto as Appendix 2.
(ii)    Within a commercially reasonable period of time after the Effective
Date, but no later than the end of the Due Diligence Period, and to the extent
in Seller’s possession or control, Seller shall make available to Purchaser and
Purchaser’s Agents, through a shared access website, copies of the following
items relating to the Property:
(a)    The repair, maintenance and capital expenditure records for each
Property;
(b)    HOA documents necessary for Purchaser to review rental related
restrictions for each Property; and
(c)    Any other internal and external reports, books, records, contracts, data,
documentation and any other information related to each Property that Purchaser
may reasonably request.


B.    Inspection of the Property. Beginning on July 18, 2018 and ending at 6:00
pm Eastern time on September 4, 2018 (the “Due Diligence Period”), Purchaser and
Purchaser’s affiliates, engineers, employees, agents and representatives
(“Purchaser’s Agents”) shall have the right (subject to the Inspection Cap) to
undertake a due diligence review of 100% of the Property. Any and all diligence
activities shall be governed by the Access Agreement, dated as of July 20, 2018,
by and between Seller and Purchaser, as amended from time to time (the “Access
Agreement”). During the Due Diligence Period, with prior written notice of no
less than two (2) days to Seller, and at reasonable times, Purchaser shall also
have the right to conduct inspections of the Property, including, without
limitation, physical examinations, structural tests, due diligence
investigations, and feasibility studies (collectively, the “Inspections”).
Seller shall give Purchaser and Purchaser’s Agents reasonable access to relevant
personnel during regular business hours and with reasonable prior written notice
and shall provide access to all internal and external reports, books, records,
contracts, data, documentation and any other information related to the Property
in Seller’s possession or control. Seller shall provide access to all requested
documentation and information in Seller’s possession or control in a timely
manner. Seller shall provide interior access (on a one time basis) for up to
fifteen percent (15%) of the occupied Properties (the “Inspection Cap”). Seller
and Purchaser shall confer promptly after the Effective Date to identify the
Properties for which Seller will attempt to provide access. All Inspections
shall be conducted in compliance with the Access Agreement and subject to the
rights of all tenants in possession. Purchaser agrees that it shall not enter
any homes currently leased to a tenant without a representative of the
applicable


Page 3





--------------------------------------------------------------------------------





Seller Entity being present, and only upon advance notice to the respective
tenant(s), as required under the terms of the applicable Lease. Notwithstanding
the foregoing, Seller reserves the right to have a representative of Seller
accompany Purchaser or its contractors, agents, employees and the like, during
any Inspection or the conduct of any other physical investigation of the
Property. The parties hereto hereby agree that Closing shall be conditioned upon
Purchaser obtaining acceptable financing prior to the expiration of the Due
Diligence Period.
C.    Due Diligence Period and Right to Terminate. In Purchaser’s sole and
absolute discretion, in the event Purchaser is dissatisfied with its due
diligence or unable to secure financing, Purchaser may elect to terminate this
Agreement by sending Seller notice thereof in accordance with Section 10(C)
hereof, on or prior to the expiration of the Due Diligence Period. In the event
of such termination, the Earnest Money (less any costs of Escrow payable by
Purchaser hereunder or under the Escrow Agreement) shall be returned to
Purchaser and neither party shall have any further rights or obligations
hereunder except for those which are expressly stated to survive the termination
of this Agreement. Purchaser may agree to purchase the Property or any
Properties (subject to the terms of Section 3(D) hereof) or agree to proceed to
Closing prior to the end of the Due Diligence Period by providing written notice
to Seller at any time during the Due Diligence Period. If Purchaser does not
terminate this Agreement on or before the expiration of the Due Diligence
Period, the parties shall, subject to the terms and conditions set forth in this
Agreement, proceed to Closing and Purchaser shall have no further right to
terminate the Agreement pursuant to this Section 3(C), and the Earnest Money
shall be non-refundable to Purchaser except as provided for in this Agreement.
D.    Adjustment of Purchase Price. Subject to the terms and conditions
hereinafter set forth in this Section 3(D), Purchaser shall also have the right
to exclude a Property from the Properties being sold to Purchaser if any of the
following conditions (each, a “Condition of Removal”) apply with respect to a
Property: (1) such Property is in material violation of Environmental Laws; (2)
the data in the property tape Seller provided to Purchaser attached hereto as
Exhibit G for such Property contains material inaccuracies; (3) a breach of a
representation or warranty with respect to such Property that has an Individual
Material Adverse Effect (as defined below) with respect to such Property, or (4)
the rules, regulations or restrictions of the homeowners association to which
such Property is subject prevent or restrict such Property from being leased
Seller or Purchaser is unable to obtain a waiver of such restriction from the
applicable homeowners association. “Individual Material Adverse Effect” means,
in respect of any Property, any event or condition that has, or would be
reasonably expected to have, a material adverse effect on the value, use,
operation, leasing or marketability of such Property or results in any material
liability to, claim against or obligation of Purchaser or Purchaser’s Agents.
Notwithstanding the foregoing, in no event shall Purchaser be entitled to
exclude more than five percent (5%) of the Properties from the Properties being
sold to Purchaser pursuant to the provisions of this Section 3(D). Each Property
to which a Condition of Removal applies is referred to herein as a “Deficient
Property” and collectively as the “Deficient Properties”. If Purchaser desires
to remove Deficient Properties from the Properties being sold to Purchaser,
Purchaser shall be required to send written notice to Seller and Escrow


Page 4





--------------------------------------------------------------------------------





Agent not later than the expiration of the Due Diligence Period which identifies
the Deficient Properties and sets forth with reasonable specificity the
Condition of Removal applicable to each identified Deficient Property. If
Purchaser sends the written notice identifying the Deficient Properties as
required pursuant to the preceding sentence and Seller fails, within three (3)
days of receipt of such notice, to (i) cure the cause of the identified
Condition of Removal, or (ii) if the identified Condition of Removal is
otherwise reasonably susceptible to being cured, provide written notice of its
intent to cure such identified Condition of Removal at or prior to Closing, such
Deficient Properties shall be removed from the Properties being sold to
Purchaser and the Purchaser shall only pay the Allocated Purchase Price of the
individual Properties being purchased; if Seller elects to cure an identified
Condition of Removal and fails cure such identified Condition of Removal by the
Closing, the related Property shall be excluded and the Purchase Price for the
Properties being sold to Purchaser shall be reduced by the Allocated Purchase
Price of the related Property. Based on the results of Purchaser’s due diligence
and requirements of its lender regarding eligible properties, the Purchase Price
for the Properties being sold to Purchaser may be subject to reduction and/or
the creation of reserves relating to the satisfaction of certain to be agreed,
reasonable post-closing conditions (collectively, the “Post Closing
Conditions”). Any reserve established with respect to any single Property shall
terminate and all funds shall be released to Seller upon satisfaction of the
Post Closing Conditions related to such single Property, and shall be subject to
such terms as the parties may agree to. Upon satisfaction of all Post Closing
Conditions for all Properties to which Post Closing Conditions apply, all
reserves, if not sooner terminated, shall terminate and all remaining funds
shall be immediately released to Seller.
4.    TITLE REVIEW
A.    Title Commitment. Purchaser shall use commercially reasonable efforts to
obtain a current standard form commitment for title insurance for each Property
no later than the expiration of the Due Diligence Period, issued by or on behalf
of Escrow Agent or a national underwriter reasonably satisfactory to Purchaser
(“Title Company”; each such commitment, a “Commitment” and collectively, the
“Commitments”) describing such Property, listing Purchaser as the proposed
insured, showing the Purchase Price allocated to the applicable Properties as
the policy amount and including legible copies of all recorded documents
evidencing title exceptions. The Commitments shall be subject only to those
title exceptions permitted by this Agreement or as may be approved or deemed
approved by Purchaser during the Due Diligence Period. The cost of the title
examination fees and municipal lien search fees, and the cost of Purchaser’s
owner’s title policy (the “Purchaser’s Title Policy”) shall be allocated in the
manner described in Section 6.
B.    Review of Title. If any exceptions appear in a Commitment that are
unacceptable to Purchaser, Purchaser shall notify Seller in writing of such
objections (the “Purchaser’s Title Objections”) on or before August 31, 2018
(the “Title Objection Deadline”). “Permitted Exceptions” shall refer to (i) all
exceptions other than Purchaser’s Title Objections which are not otherwise
waived, (ii) all exceptions which are caused or created by or under Purchaser or
its agents, contractors, or employees, (iii) taxes not yet delinquent, (iv) all
Leases of the Property or any portion


Page 5





--------------------------------------------------------------------------------





thereof, and (v) all zoning restrictions. Seller shall have no obligation to
cure Purchaser’s Title Objections, to bring any action or proceeding, or
otherwise to incur any expense whatsoever to eliminate, cure, or modify
Purchaser’s Title Objections, except for monetary liens of an ascertainable
amount created by Seller or Seller’s actions, which liens Seller shall cause to
be released at or prior to Closing and which may be satisfied from the proceeds
of the sale contemplated by this Agreement. Within three (3) days after Seller’s
receipt of Purchaser’s Title Objections, Seller shall deliver written notice to
Purchaser advising Purchaser whether Seller intends to cure any of Purchaser’s
Title Objections (the “Response Notice”). Seller’s failure to timely deliver the
Response Notice to Purchaser within such three (3) day period shall be deemed to
constitute an election by Seller not to cure Purchaser’s Title Objections. If
Seller elects (or is deemed to have elected) not to cure any of Purchaser’s
Title Objections with respect to a specific Property or Properties, then
Purchaser may elect by written notice to Seller given within one (1) day after
receipt of Seller’s Response Notice to (i) remove the subject Properties from
the Properties being sold to Purchaser and pay only the Allocated Purchase Price
of such Properties being purchased, (ii) waive Purchaser’s Title Objections,
consummate the transaction contemplated herein, and accept such title as Seller
has elected to deliver without any reduction in Purchase Price or (iii) mutually
agree with Seller to a Purchase Price adjustment for such Property. The failure
of Purchaser to timely send notice to Seller of Purchaser’s election in the
preceding sentence shall be deemed to mean that Purchaser has elected item (i)
of the preceding sentence.
C.    Title Insurance Policies. As a condition to Seller’s obligation to close,
Purchaser shall furnish Seller with copies of the Commitments on or prior to
Closing. Purchaser hereby covenants and agrees to obtain one or more title
insurance policies pursuant to such Commitments within a reasonable period
following the Closing, the cost of which shall be reflected on the Settlement
Statement (as hereinafter defined) and paid at the Closing.
5.    WARRANTIES AND REPRESENTATIONS
A.    Seller Warranties and Representations. Each Seller Entity represents and
warrants, severally and not jointly, to Purchaser as of the Effective Date and
as of the Closing Date with respect to such Seller Entity and such Seller
Entity’s Properties only that:
(i)    Seller is a limited liability company duly organized, validly existing
and in good standing under the laws of the state of its formation and has full
power and authority to enter into and to perform its obligations under this
Agreement. The persons executing this Agreement on behalf of Seller have full
power and authority to do so and to perform every act and to execute and deliver
every document and instrument necessary or appropriate to consummate the
transactions contemplated by this Agreement;
(ii)    All entity action on the part of Seller and its constituents, which is
required for the execution, delivery and performance by Seller of this Agreement
and each


Page 6





--------------------------------------------------------------------------------





of the documents and agreements to be delivered by Seller at the Closing has
been duly and effectively taken;
(iii)    This Agreement and each of the documents and agreements to be delivered
by Seller at Closing, constitute legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms, except to
the extent that enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally, and subject, as to enforceability,
to general principles of equity, regardless of whether enforcement is sought in
a court of law or equity;
(iv)    Neither the execution of this Agreement nor the performance by Seller of
its obligations under this Agreement will result in any breach or violation of
(i) the terms of any law, rule, ordinance, or regulation; or (ii) any decree,
judgment or order to which Seller or any constituent member of Seller is a party
now in effect from any court or governmental body. There are no consents,
waivers, authorizations or approvals from any third party necessary to be
obtained by Seller in order to carry out the transactions contemplated by this
Agreement. The execution and delivery of this Agreement and performance by
Seller of its obligations under this Agreement will not conflict with or result
in a material breach or default (or constitute an event which, with the giving
of notice or the passage of time, or both, would constitute a default) under
Seller’s organizational documents or any indenture, mortgage, lease, agreement,
or other instrument to which Seller is a party or by which Seller or any of its
assets may be bound other than with respect to any outstanding indebtedness to
be satisfied at or prior to Closing;
(v)    Seller is not a “Specially Designated National” or a prohibited person
under Executive Order 13224 – Blocking Property and Prohibiting Transactions
with Persons who Commit, Threaten to Commit or Support Terrorism, as amended or
the regulations issued pursuant thereto (collectively “Executive Order 13224”),
and Seller is not owned by, controlled by, acting for or on behalf of, providing
assistance, support, sponsorship or services of any kind to, or otherwise
knowingly associated with any of the persons or entities referred to or
described in Executive Order 13224, or banned or blocked person, entity, nation
or transaction pursuant to any law, order, rule or regulation that is enforced
or administered by the Office of Foreign Assets Control;
(vi)    The Property has not been condemned in whole or in part. No proceeding
is pending or, to Seller’s Knowledge, threatened in writing for the condemnation
of the Property. Each Property is in a good, safe and habitable condition and
repair, and to Seller’s Knowledge, is free of and clear of any damage or waste
that has a material adverse effect on any individual Property;


Page 7





--------------------------------------------------------------------------------





(vii)    To Seller’s Knowledge, neither Seller nor Seller’s affiliates or
Seller’s agents have ever, generated, stored or disposed of any Hazardous
Substances at the Property other than de minimis amounts of any such Hazardous
Substances which substances and amounts are typical for homeowner use;
(viii)    To Seller’s Knowledge, the Property is not in material violation of
any Environmental Laws;
(ix)    Except for eviction proceedings and other suits for possession initiated
in the ordinary course of Seller’s business and described on the Rent Roll
(which Purchaser acknowledges may change after delivery and prior to Closing),
to Seller’s Knowledge, there are no actions, suits or proceedings at law or in
equity by or before any governmental authority or other entity pending or
threatened in writing against or affecting the Property or Seller, which
actions, suits or proceedings would reasonably be expected to have a material
adverse effect on such Property;
(x)    There are no attachments, executions, assignments for the benefit of
creditors, receiverships, conservatorships or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other debtor relief laws
contemplated or filed by any Seller Entity or pending against any Seller Entity
or otherwise related to the Property. Each Seller Entity is solvent and has
adequate capital for its business and undertakings;
(xi)    Seller has good and marketable fee simple legal and equitable title to
the real property comprising the Property.
(xii)    The Permitted Exceptions with respect to the Property, in the
aggregate, do not have a material adverse effect on the Property. Each Seller
Entity’s ownership of the Property is free and clear of any liens other than
Permitted Exceptions. At or prior to Closing, all taxes, governmental
assessments and any other payments (including, but not limited to, sewer, water
and utility payments) due and owing for periods prior to Closing in respect of
the Property will be paid, or an escrow of funds in an amount sufficient to
cover such payments will be established hereunder or will be insured against by
the Purchaser’s Title Policy for such individual Property. Each Property is
comprised of one (1) or more parcels which constitute separate tax lots and do
not constitute a portion of any other tax lot not a part of such Property;
(xiii)    There are no delinquent property taxes or HOA fees outstanding with
respect to the Property. As of the Closing Date, none of Seller or the
applicable Property Managers has received written notice of any pending or,
proposed, special or other assessments for homeowner’s association improvements
affecting any Property that would reasonably be expected to have an individual
material adverse effect with respect to such Property;


Page 8





--------------------------------------------------------------------------------





(xiv)    As of the Closing Date, any payments, free rent, partial rent, rebate
of rent or other payments, credits, allowances or abatements (other than those
set forth on Schedule VI hereto) required to be given to the relevant tenant
prior to the Closing Date, will have been provided to such tenant (including
reductions in monthly Rent during the term of the related Lease in other similar
fashion);
(xv)    As of the Closing Date, no claims have been made that are currently
pending, outstanding or otherwise remain unsatisfied under any insurance
policies relating to the Property;
(xvi)    There are no orders, injunctions, decrees or judgments outstanding with
respect to the Property other than with respect to indebtedness to be repaid at
Closing;
(xvii)    Seller is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which the Property is bound. Other
than indebtedness that will be repaid at Closing, Seller has no material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument by which the Property is bound.
Seller is not in default in any material respect in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any Permitted Exception with respect to any Property. Neither the Property nor
any part thereof is subject to any purchase options, rights of first refusal to
purchase, rights of first offer to purchase or other similar rights in favor of
any tenant or other third parties other than with respect to indebtedness to be
repaid at Closing;
(xviii)    Each Property is a single family residential property. Such Property
is not a housing cooperative or manufactured housing;
(xix)    The Property has rights of access to public ways and is served by
water, sewer or septic system, and storm drain facilities adequate to service
the Property for its intended uses and all public utilities necessary or
convenient to the full use and enjoyment of the Property are located either in
the public right-of-way abutting the Property (which are connected so as to
serve the Property without passing over other property) or in recorded or
unrecorded easements serving the Property and all roads necessary for the use of
the Property for its intended purposes have been completed and dedicated to
public use and accepted by all governmental authorities;
(xx)    There is no proceeding pending or, to Seller’s Knowledge, threatened,
for the total or partial condemnation or for the relocation of roadways
resulting in a failure of access to the Property on public roads;


Page 9





--------------------------------------------------------------------------------





(xxi)    The Property is not located in an area identified by the Federal
Emergency Management Agency as a special flood hazard area, or, if so located
flood insurance required under the National Flood Insurance Program. Schedule I
to this Agreement is a true, complete and accurate list which shows the flood
zone designation of each Property as identified by the Federal Emergency
Management Agency;
(xxii)    Each Seller Entity has a Title Insurance Owner’s Policy (herein
referred to as the “Seller’s Owner’s Policy”) insuring fee simple ownership of
such Property by such Seller Entity and each Seller Entity has provided
Purchaser with a true, correct and complete copy of such Seller’s Owner’s
Policy;
(xxiii)    Each Property’s deed has been recorded with vesting in the actual
name of the applicable Seller Entity, with all fees, deed stamps and other
transfer taxes paid;
(xxiv)    The Property is covered by property, casualty, liability and other
insurance, with the same coverage and deductibles as in effect prior to the
Effective Date, deemed commercially reasonable by Seller in the conduct of its
business. Seller has not taken (or omitted to take) any action that would impair
or invalidate the coverage provided by any such insurance policies. As of the
Closing, no claims have been made that are currently pending or outstanding, or
that otherwise remain unsatisfied under any such policies, except as provided on
Schedule IV hereto;
(xxv)    All information with respect to the Property provided to Purchaser,
including all information on the data tape referenced on Exhibit G hereto, is
true, complete and accurate in all material respects. Schedule II is a true,
complete and accurate list of the Properties which identifies all of the HOAs
affecting each Property, if any. To Seller’s Knowledge, Schedule II contains a
true, correct and complete contact information of the HOAs pertaining to the
applicable HOA Properties, if any; and
(xxvi)    The Property (including the leasing and intended use thereof for
single family residential purposes) complies with all applicable laws, and all
covenants, agreements, restrictions and encumbrances, that are contained in any
instruments, either of record or Known to Seller, at any time in force affecting
the Property or any part thereof, including any which may (i) require repairs,
modifications or alterations in or to the Property or any part thereof in an
aggregate amount, with respect to each property, greater than $5,000 and as set
forth on Schedule V hereto, or (ii) in any way limit the use and enjoyment
thereof for single family residential purposes, including, without limitation,
building and zoning ordinances and codes and all certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits, required for the legal leasing, use, occupancy,
habitability and operation of such Property, except as would not reasonably be
expected to have a material adverse effect with respect to the Property. There
is no consent, approval, permit, license, order or authorization of, and no
filing


Page 10





--------------------------------------------------------------------------------





with or notice to, any court or governmental authority required for the
operation, use or leasing of the Property that has not been obtained, except as
would not reasonably be expected to have a material adverse effect with respect
to the Property. There has not been committed by any Seller Entity or, to
Seller’s Knowledge, any other person in occupancy of or involved with the
operation, use or leasing of the Property any act or omission affording any
governmental authority the right of forfeiture as against the Property or any
part thereof.
B.    Purchaser Warranties and Representations. Purchaser represents and
warrants to Seller as of the Effective Date and as of the Closing Date that:
(i)    Purchaser is a limited liability company in good standing, duly formed
and validly existing under the laws of the State of Delaware and is an indirect,
wholly owned subsidiary of AG Mortgage Investment Trust, Inc. Purchaser has the
authority and power to enter into this Agreement and to consummate the
transaction provided for herein. This Agreement and all other documents executed
and delivered by Purchaser constitute legal, valid, binding and enforceable
obligations of Purchaser, and there are no claims or defenses, personal or
otherwise, or offsets whatsoever to the enforceability or validity of this
Agreement. The person executing this Agreement on behalf of Purchaser has been
duly authorized to do so;
(ii)    All entity action on the part of Purchaser and its constituents, which
is required for the execution, delivery and performance by Purchaser of this
Agreement and each of the documents and agreements to be delivered by Purchaser
at the Closing has been duly and effectively taken;
(iii)    This Agreement and each of the documents and agreements to be delivered
by Purchaser at Closing, constitute legal, valid and binding obligations of
Purchaser, enforceable against Purchaser in accordance with their respective
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally, and subject, as to
enforceability, to general principles of equity, regardless of whether
enforcement is sought in a court of law or equity;
(iv)    Neither the execution of this Agreement nor the performance by Purchaser
of its obligations under this Agreement will result in any breach or violation
of (i) the terms of any law, rule, ordinance, or regulation; or (ii) any decree,
judgment or order to which Purchaser or any constituent member of Purchaser is a
party now in effect from any court or governmental body. There are no consents,
waivers, authorizations or approvals from any third party necessary to be
obtained by Purchaser in order to carry out the transactions contemplated by
this Agreement. The execution and delivery of this Agreement and performance by
Purchaser of its


Page 11





--------------------------------------------------------------------------------





obligations under this Agreement will not conflict with or result in a breach or
default (or constitute an event which, with the giving of notice or the passage
of time, or both, would constitute a default) under Purchaser’s organizational
documents or any indenture, mortgage, lease, agreement, or other instrument to
which Purchaser is a party or by which Purchaser or any of its assets may be
bound;
(v)    To the knowledge of Purchaser, there are no actions, suits or proceedings
at law or in equity by or before any governmental authority or other entity
pending or threatened in writing against or affecting Purchaser;
(vi)    There are no attachments, executions, assignments for the benefit of
creditors, receiverships, conservatorships or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other debtor relief laws
contemplated or filed by Purchaser or pending against Purchaser. Purchaser is
solvent and has adequate capital for its business and undertakings, including
the acquisition contemplated by this Agreement; and
(vii)    Purchaser is not a “Specially Designated National” or a prohibited
person under Executive Order 13224, and Purchaser is not owned by, controlled
by, acting for or on behalf of, providing assistance, support, sponsorship or
services of any kind to, or otherwise knowingly associated with any of the
persons or entities referred to or described in Executive Order 13224, or banned
or blocked person, entity, nation or transaction pursuant to any law, order,
rule or regulation that is enforced or administered by the Office of Foreign
Assets Control.


C.    Definitions. As used in this Agreement:
(i)    the term “Environmental Laws” shall mean any local, state or federal
ordinance, law, rule or regulation, pertaining to environmental regulation,
contamination, cleanup or disclosure, including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
42 U.S.C. § 9601 et seq., the Resource, Conservation and Recovery Act, 42 U.S.C.
§ 6901 et seq., Superfund Amendments and Reauthorization Act of 1986, Pub. L.
99‑499 100 Stat. 1613, the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., the Emergency Planning and Community Right to Know Act of 1986, 42 U.S.C.
§ 1101 et seq., any state environmental laws (for the state in which each
Property is located), and all amendments of the foregoing, or any state super
lien or environmental clean‑up or disclosure statutes.
(ii)    The term “Hazardous Substances” shall mean all substances and materials
which are included under or regulated by any Environmental Law, together with


Page 12





--------------------------------------------------------------------------------





asbestos, polychlorinated biphenyls, petroleum products and raw materials which
include hazardous constituents.
(iii)    The phrases “Known by Seller”, “Knows”, “Seller’s Knowledge” or words
of similar import, shall mean the present and actual knowledge of Ralph Nacey,
Eric Phillipps and John Grzyb acquired after due inquiry of the relevant
employees of each Seller Entity and of each Property Manager.


D.    Exception to Warranty Notice. If, at any time prior to the Closing, a
Seller Entity, or any representative of a Seller Entity, learns of any facts or
circumstances, which would render any of the foregoing representations and
warranties untrue for the Properties that are the subject of the Closing, then
such Seller Entity shall promptly notify Purchaser in writing of all such facts
and circumstances (an “Exception to Warranty Notice”) and Purchaser shall have
the right, within five (5) business days following receipt of an Exception to
Warranty Notice, to elect to (i) remove the subject Properties from the
Properties being sold to Purchaser and pay only the Allocated Purchase Price of
the Properties being purchased; or (ii) waive any claim against such Seller
Entity arising out of or related to the information disclosed and proceed with
the transaction, in which case the representation or warranty shall be deemed
modified with respect to such Property as necessary to conform with the
additional information disclosed to Purchaser in the Exception to Warranty
Notice. Purchaser’s failure to respond in such time period shall be deemed an
election to proceed in accordance with clause (ii) above. The representations,
warranties and covenants of the Seller Entities, and the Purchaser’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Purchaser (including by
any of its representatives) or by reason of the fact that the Purchaser or any
of its representatives knew or should have known that any such representation or
warranty is, or was or might be inaccurate or by reason of the Purchaser’s
waiver of any condition to closing.
E.    Indemnification Provisions.
(i)    The representations and warranties of the parties hereto contained in
this Agreement or any certificate given in connection herewith shall survive the
Closing for a period of twelve (12) months; provided, that any claim made with
reasonable specificity by the party seeking to be indemnified within the time
periods set forth in this Section 5(E) shall survive until such claim is finally
and fully resolved (such period, the “Liability Period”). Each of Purchaser and
Seller shall be entitled to bring a claim hereunder in respect of the covenants
of the parties hereto contained in this Agreement to be performed in full prior
to the Closing at any time until the twelve (12) month anniversary of the
Closing Date.
(ii)    During the Liability Period, each Seller Entity shall severally, and not
jointly, indemnify and hold harmless Purchaser and Purchaser’s Agents, and their
respective officers, directors, employees, agents, successors and assigns (each,
a “Purchaser


Page 13





--------------------------------------------------------------------------------





Indemnified Party”) for and against all losses, to the extent arising out of or
resulting from: (a) any breach of any representation or warranty in this
Agreement or certifications given in connection with this Agreement by such
Seller Entity, and (b) any breach of any covenant or agreement contained in this
Agreement requiring performance by such Seller Entity (any such amount a “Seller
Indemnity Payment”). In order to secure their respective obligations under this
Section 5.E.(ii), each of Series 2 and Ovation shall, on the Closing Date, fund
by wire transfer of immediately available funds an indemnity escrow account
(each, a “Seller Indemnity Escrow” and collectively, the “Seller Indemnity
Escrows”), each in an amount equal to five percent (5%) of the portion of the
Purchase Price allocable to the individual Properties held by the respective
Seller Entity. Each Seller Indemnity Escrow shall be funded for a period lasting
six (6) months from the Closing Date; provided, however, that with respect to
either Seller Indemnity Escrow, such Seller Indemnity Escrow shall remain funded
after such six-month period in the event that any Purchaser Indemnified Party
has provided notice prior to the end of such six (6) month period of a claim
against the applicable Seller Entity in accordance with this Section 5(E)(ii)
and shall remain funded until the resolution of such claim. Each Seller
Indemnity Escrow shall be established pursuant to an agreement among Purchaser,
the applicable Seller Entity, and a third party escrow agent reasonably
acceptable to such Seller Entity and Purchaser (the “Seller Indemnity Escrow
Agent”), the terms of which agreement shall reflect the applicable terms of this
Agreement and be acceptable to Purchaser and the applicable Seller Entity. The
Purchaser Indemnified Parties shall be entitled to receive any Seller Indemnity
Payment solely from amounts on deposit in the applicable Seller Indemnity
Escrow, provided, however that in the case of, and to the extent, any Seller
Indemnity Payment to be paid on account of any loss which a Purchaser
Indemnified Party may, directly or indirectly, suffer, sustain or become subject
to, as a result of, arising out of, relating from any fraud, intentional
misrepresentation, willful concealment or willful misconduct by any Seller
Entity hereto, in which case, such Purchaser Indemnified Party may seek recovery
from such Seller Entity directly of any amounts due in excess of the amount in
the applicable Seller Indemnity Escrow; provided, further, that if a claim may
also be covered pursuant to the title insurance policies provided for in Section
4.C., Purchaser shall diligently pursue a claim under such policy and upon
receipt of insurance proceeds for such claim shall reimburse the applicable
Seller Entity the amount of the net insurance proceeds, not to exceed the
related Seller Indemnity Payment paid hereunder.
(iii)    During the Liability Period, Purchaser shall indemnify and hold
harmless Seller and their affiliates, and their respective officers, directors,
employees, agents, successors and assigns (each, a “Seller Indemnified Party”)
for and against any and all losses, arising out of or resulting from: (a) any
breach of any representation or warranty in this Agreement by Purchaser or any
certificate given by Purchaser in


Page 14





--------------------------------------------------------------------------------





connection with this Agreement, and (b) any breach of any covenant or agreement
contained in this Agreement requiring performance by Purchaser.
(iv)    Any indemnity payments made by Seller or Purchaser pursuant to this
Section 5(E) shall be treated as an adjustment to the Purchase Price for
federal, state and local income tax purposes, except as otherwise required by
applicable law.
(v)    Nothing in this Section 5(E) or in Section 8(A) will limit any remedy
either party may have against any Person for fraud committed by such Person. In
the absence of fraud, willful misconduct or, with respect to the third sentence
of Section 8.A. only, bad faith of Seller, the indemnification provisions set
forth in this Section 5.E. shall provide the exclusive remedy for breach of any
covenant, agreement, representation or warranty set forth in this Agreement or
any other agreement ancillary hereto executed pursuant to this Agreement;
provided however, such limitation shall not impair the rights of any of the
Parties to seek non-monetary equitable relief, including specific performance or
injunctive relief to redress any default or breach of this Agreement.
6.    CLOSING
A.    Time and Place of Closing. Provided that all of the conditions of this
Agreement shall have been satisfied or waived, the closing of the purchase and
sale of the Property and the transaction contemplated herein (the “Closing”)
shall take place through an escrow with Escrow Agent on or before September 10,
2018 (the “Closing Date”). The Closing may be held at such other place or such
earlier time and date as Seller and Purchaser shall mutually approve in writing.
B.    Expenses of the Parties. Purchaser and Seller shall each be responsible
for their respective costs and expenses (including, but not limited to legal,
diligence, accounting and other related expenses) incurred in the structuring
and negotiation of this Agreement.
C.    Expenses. Purchaser shall pay (i) the cost of the title examination fees
and municipal lien search fees, (ii) 50% of the escrow fees charged by Escrow
Agent, (iii) the cost of any endorsements, increased coverages or premium for
any lender’s title policy as may be desired by Purchaser or required by
Purchaser, (iv) its own attorney’s fees, (v) any and all costs incurred in
connection with Purchaser’s Inspections of the Property, and (vi) all costs
incurred in connection with obtaining financing. Seller shall pay (i) 50% of the
escrow fees charged by Escrow Agent and (ii) its own attorney’s fees.
D.    Other Expenses. The Purchaser’s Title Policy, the recording costs for the
Deed, any transfer fees and estoppel fees imposed by any homeowners’
association, transfer taxes, documentary stamps and any other expenses, shall be
paid by Purchaser or Seller, as applicable, in accordance with the cost
allocations set forth on Exhibit I hereto.
E.    Prorations.


Page 15





--------------------------------------------------------------------------------





(i)    Non-Rent. Assessments (including homeowners’ association assessments,
municipal utility district charges and the like), current taxes and maintenance
fees for the month of Closing or other applicable period will be prorated as of
the Closing Date. Seller shall pay all such expenses attributable to periods
prior to the Closing Date and Purchaser shall pay all expenses attributable to
all periods from and after the Closing Date. If ad valorem taxes for the year in
which the sale is closed are not available on the Closing Date, proration of
taxes will be made on the basis of taxes assessed in the previous year and the
parties shall re-prorate within thirty (30) days following receipt of the actual
final tax bill. With respect to special assessments, Seller shall pay all
installments of special assessments due and payable in respect of the applicable
Properties for all periods prior to the Closing Date, and Purchaser shall pay
all installments of special assessments in respect of the applicable Properties
due and payable on and after the Closing Date; provided, however, that if any
such special assessments shall be payable in one installment but relate to
improvements which have a useful life for periods of time including the periods
of ownership of Seller and Purchaser, the parties agree to prorate such special
assessments equitably according to the parties’ respective periods of ownership.
If any other charges, expenses, and income are unavailable at the Closing Date,
then a readjustment of these items shall be made by Purchaser and delivered to
Seller (a “Reconciliation Notice”) promptly after such items are determined but
in any event within one hundred twenty (120) days of the Closing Date, and, if
requested by the applicable Seller, along with copies of supporting documents,
to the extent reasonably available to Purchaser, including applicable invoices,
receipts, and other evidence of such charges. Within thirty (30) days after the
receipt of the Reconciliation Notice, Seller shall either approve the
Reconciliation Notice (and thereafter within thirty (30) days the underpaying
party shall pay the overpaying party) or disapprove. If Seller disapproves the
Reconciliation Notice, Purchaser and Seller shall cooperate in good faith to
resolve the dispute. In the event the parties cannot agree, then either party
may elect to have the dispute resolved by binding arbitration conducted pursuant
to the rules of the American Arbitration Association. Upon final resolution
either by agreement of the parties or by the arbitrator, the underpaying party
shall pay the overpaying party within thirty (30) days.
(ii)    Renovation Costs. Seller shall be responsible for the payment of any
repair or renovation costs Seller elects to perform on the Property prior to the
Closing Date (provided however, Seller shall have no obligation to undertake any
renovation of the Property prior to Closing). Purchaser shall be responsible for
the payment of all costs and expenses incurred in connection with the operation
and ownership of the Property including, without limitation, any repair or
renovation costs performed on the Property on or after the Closing Date,
provided however, that for any Property where the tenant vacates the Property
within 6 months of the Closing Date and the aggregate cost of repair,
maintenance, renovation and capital expenses associated


Page 16





--------------------------------------------------------------------------------





with the turnover of such Property is necessary to return such Property to good
repair consistent with the Renovation Standards exceeds $5,000, Seller shall
reimburse the Purchaser from available funds in the related Seller Indemnity
Escrow for the aggregate cost of all such repair, maintenance, renovation and
capital expenses less $2,500.00; provided, however, if a tenant vacates a
Property within 6 months of the Closing Date, funds reasonably related to such
repairs on the related Property will be retained in the aplicable Seller
Indemnity Escrow until the repairs have been completed. For purposes of
illustration only, in the event Purchaser’s actual reasonable out of pocket
costs for repair of an individual Property upon the vacating of such individual
Property by the tenant in occupancy on the Closing Date is in the amount of
$6,000, Purchaser shall only be entitled to reimbursement from the applicable
Seller Indemnity Escrow in the amount of $3,500. On and after the Effective Date
to the Closing Date, Seller shall not commence any repair to, or renovation of,
any Property with an expected cost in excess of $5,000.00 without the prior
written approval of Purchaser.
“Renovation Standards” means the maintenance, repairs, improvements and
installations that (i) are necessary for a Property to conform to applicable
material legal requirements and (ii) do not deviate materially from local rental
market standards for the area in which such Property is located.
(iii)    Leasing Costs. Seller shall be solely responsible for the payment of
all usual and customary third party finder’s fees, commissions and apartment
locater fees with respect to Leases executed after the Effective Date and prior
to the Closing.
(iv)    Rent. Seller shall be entitled to all of the rents and all other
reimbursements, charges and amounts payable to the landlord under the Leases
(collectively, “Rents”) applicable to periods prior to and through 11:59 p.m. on
the date immediately prior to the Closing Date (the “Proration Date”), and
Purchaser shall be entitled to all Rents applicable to periods thereafter. Rents
prepaid to Seller, and actually collected by Seller, for the month in which the
Closing Date occurs shall be prorated between Purchaser and Seller on the
Proration Date on the basis of the number of days in the particular month, and
Purchaser shall receive a credit against the Purchase Price in an amount equal
to Purchaser’s pro rata share thereof. Any Rents not collected as of the Closing
Date shall not be prorated at the time of Closing. Rents received by Purchaser
after the Closing Date shall be applied first to any costs of collection, then
to such tenant’s current Rents, and then to such tenant’s Rents for the months
preceding such month in reverse chronological order, including the delivery of
any prorated amount due to Seller based upon the method of proration described
above. With respect to any delinquent rentals, Purchaser will make a reasonable
attempt (but shall not be obligated) for a period of ninety (90) days following
the Closing Date to collect the same for Seller’s benefit after the Closing in
the ordinary course


Page 17





--------------------------------------------------------------------------------





of the operation of the Property and such collection, if any, will be remitted
(net of reasonable collection costs) to Seller within thirty (30) days after
receipt by Purchaser. Nothing contained herein shall require Purchaser to
institute any lawsuit or other collection procedure to collect such delinquent
rentals. If, subsequent to the Closing, any such Rents and other income
allocable to the period after the Proration Date are actually received by Seller
following the Closing Date, Seller shall remit the same (or pro rata share
thereof) to Purchaser within thirty (30) days after receipt (net of reasonable
collection costs). Seller shall have the right, before the Closing Date, to take
such action as it deems appropriate to recover any unpaid Rents for periods
prior to the Closing Date, provided that Seller shall not be permitted to
institute any legal proceedings for the collection of such amounts after the
Closing Date, and provided, further, that Purchaser shall incur no cost,
liability or expense in connection therewith, and in no event shall Seller be
permitted to enforce other legal or equitable remedies specifically including
commencing eviction or dispossessory procedures or to terminate any Leases.
(v)    Security Deposits and Other Deposits. At Closing, Purchaser shall receive
a credit against the Purchase Price in the amount of any security or other
refundable deposits actually paid to or received by Seller under the Leases (and
not as of the Closing Date returned to or forfeited by tenants under Leases to
the extent permitted or required by such Lease) and any prepaid rentals actually
paid to or received by Seller for periods subsequent to the Closing. The
foregoing provisions of this paragraph shall survive the Closing and delivery of
the Deeds.
(vi)    Closing Date Treatment; Property Manager Fees and Expenses. In making
the prorations required by this Section 6(E), the economic burdens and benefits
of ownership of the Property for the Closing Date shall be allocated to
Purchaser. All fees and expenses accrued and/or due to any Property Manager as
of the Closing Date shall be paid in full by the Seller not later than the
Closing Date and receipts therefore shall be delivered to the Purchaser.
(vii)    Survival. The provisions of this Section 6(E) shall survive the
Closing.
7.    DELIVERIES AT CLOSING
A.    Seller’s Deliveries at Closing. At Closing each Seller Entity shall
deliver to, and Purchaser’s obligations hereunder shall be subject to receipt
by, Escrow Agent of each of the following for recordation, filing or delivery to
Purchaser, as applicable, upon Closing, the following with respect to Properties
owned by such Seller:
(i)    a special or limited warranty deed (or local equivalent) with respect to
each Property, in the form customarily used in each market (each, a “Deed”) duly
executed and acknowledged by the Seller Entity owning such Property, subject to
the Permitted


Page 18





--------------------------------------------------------------------------------





Exceptions. Purchaser and Seller agree that a Deed may describe multiple
Properties owned by the related Seller Entity if multiple Properties being
conveyed are located in the same county and are being conveyed by the same
Seller Entity;
(ii)    a Bill of Sale and General Assignment, in the form attached hereto as
Exhibit C (the “Bill of Sale”) duly executed by each Seller Entity for the
conveyance of the personal property owned by such Seller Entity in the Property,
if any;
(iii)    an Assignment and Assumption of Leases, in the form attached hereto as
Exhibit D (the “Assignment of Leases”) duly executed by each Seller Entity with
respect to the Leases affecting the Properties owned by such Seller Entity;
(iv)    a notice to all tenants of the Property in the form attached hereto as
Exhibit E (“Tenant Notice Letter”) duly executed by Seller;
(v)    possession of the Property, subject to the rights of any tenants under
any Leases;
(vi)    a “non-foreign” certificate in the form attached hereto as Exhibit F
(the “Non-Foreign Affidavit”) duly executed by Seller (or a certificate of
disregarded entity, as applicable);
(vii)    a settlement statement (the “Settlement Statement”), duly executed by
Seller;
(viii)    such other evidence of the authority and capacity of each Seller
Entity and its representatives as the Title Company may reasonably require;
(ix)    any additional instruments, duly executed and appropriately acknowledged
by Seller, as may be necessary for Seller to have complied with the terms of
this Agreement;
(x)    the Property Management Services Agreement, dated as of the Effective
Date, by and between Conrex Property Manager and the Purchaser, attached hereto
as Exhibit H (the “Property Management Agreement”) executed by Conrex Property
Manager, and terminations, effective as of the Closing Date, of all property
management agreements with the other Property Managers, together with receipts
or other written evidence satisfactory to Purchaser that all fees and expenses
accrued and/or due to the Property Managers as of the Closing Date have been
paid in full by the Seller; and
(xi)    a customary title affidavit from each Seller Entity in form and
substance acceptable to the Title Company to issue each standard form
Purchaser’s Title Policy.


Page 19





--------------------------------------------------------------------------------





B.    Purchaser’s Deliveries at Closing. At Closing Purchaser shall deliver to,
and Seller’s obligations hereunder shall be subject to receipt by, Escrow Agent
of each of the following for recordation, filing or delivery to the applicable
Seller Entity, as applicable, upon Closing, the following:
(i)    the Purchase Price;
(ii)    the Assignment of Leases, duly executed by Purchaser;
(iii)    the Settlement Statement, duly executed by Purchaser;
(iv)    the Property Management Agreement, duly executed by Purchaser;
(v)    such other evidence of the authority and capacity of Purchaser and its
representatives as the Title Company may reasonably require;
(vi)    any documents required to be executed or otherwise delivered by
Purchaser pursuant to applicable law; and
(vii)    any additional instruments, duly executed and appropriately
acknowledged by Purchaser, as may be necessary for Purchaser to have complied
with the terms of this Agreement.
8.    DEFAULT AND REMEDIES
A.    Default by Seller. If a Seller Entity fails to perform any of its
obligations under this Agreement, and if Purchaser is not then in default,
Purchaser shall notify such Seller Entity (with a copy to the non-defaulting
Seller Entity) in writing of the nature of and occurrence of the event of
default and such Seller Entity shall have seven (7) business days to cure such
event of default (provided however that if the default is a failure to close on
the Closing Date, then no cure rights shall exist and this Agreement shall
terminate and the Earnest Money shall be returned to Purchaser). If such Seller
Entity fails or refuses to cure such event of default, Purchaser, at Purchaser’s
sole option, may either: (a) terminate this Agreement by delivering written
notice to each Seller Entity and receive a full refund of the Earnest Money, or
(b) seek the remedy of specific performance. Notwithstanding the foregoing, if
specific performance is not available and such event of default is due to fraud,
willful misconduct or bad faith of Seller, Purchaser shall be entitled to all
rights and remedies available at law or in equity, including without limitation,
the right to recover all damages which Purchaser may suffer as a result of such
breach. Except as set forth in Section 5.E. hereof, nothing contained in this
Agreement shall limit or otherwise affect any of Purchaser’s rights or remedies
against Seller arising under any express indemnification of Purchaser by Seller
set forth in this Agreement or arising from any breach or default by Seller
after the Closing of any obligations in this Agreement which are expressly
provided to survive Closing.


Page 20





--------------------------------------------------------------------------------





B.    Default by Purchaser. If Purchaser fails to perform any of its material
obligations under this Agreement or the Access Agreement, and if Seller is not
then in monetary default under this Agreement, Seller shall notify Purchaser in
writing of the nature of and occurrence of the event of default and Purchaser
shall have seven (7) days to cure such event of default. If Purchaser fails or
refuses to timely cure such event of default, Seller shall have the right to
terminate this Agreement and all Earnest Money deposited in Escrow by Purchaser
shall be disbursed to Seller as its sole and exclusive remedy, as liquidated
damages and not as a penalty and the parties shall have no further rights or
obligations under this Agreement. Purchaser and Seller agree that the damage
which Seller would reasonably be expected to sustain is the amount of the
Earnest Money. Purchaser and Seller acknowledge and agree that it would be
impracticable to ascertain the actual damages that would be suffered by Seller
in such event. Purchaser and Seller have considered carefully the loss to Seller
as a consequence of the negotiation and execution of this Agreement, the
personal expense of Seller incurred in connection with the preparation of this
Agreement and Seller’s performance hereunder, and the other damages, general and
special, that Purchaser and Seller realize and recognize Seller will sustain but
that Seller cannot at this time calculate with absolute certainty. Based on all
of these considerations, Purchaser and Seller have agreed that the damage to
Seller would reasonably be expected to amount to the Earnest Money as full,
complete and final liquidated damages sustained by Seller and such liquidated
damages shall be Seller’s sole and exclusive remedy and the parties shall have
no further rights or obligations under this Agreement. If the Closing occurs,
nothing contained in this Agreement shall limit or otherwise affect any of
Seller’s rights or remedies against Purchaser arising under any express
indemnification of Seller by Purchaser set forth in this Agreement or arising
from any breach or default by Purchaser after the Closing of any obligations in
this Agreement which are expressly provided to survive Closing.
C.    Attorney’s Fees. Notwithstanding any limitation of remedies described
above, if it shall be necessary for either Purchaser or Seller to commence
litigation to enforce its rights pursuant to this Agreement because of the
default of the other party, the prevailing party shall reimburse the
non-prevailing party for its reasonable attorneys’ fees and costs.
9.    SELLER’S COVENANTS
A.    Seller Covenants. From the Effective Date until the Closing (or the
earlier termination of this Agreement), Seller shall, or shall cause its agents
or affiliates to:
(i)    operate and maintain the Property in substantially the same manner as it
has heretofore operated and maintained the same;
(ii)    use commercially reasonable efforts consistent with past practice, to
keep each of the Properties free from damage, maintain each of the Properties in
good physical condition and not permit waste to occur with respect any of the
Properties;


Page 21





--------------------------------------------------------------------------------





(iii)    continue in the ordinary course of business to timely pay all bills and
other payments due prior to the Closing with respect to the operation of the
Property, subject to proration as set forth in Section 6 of this Agreement;
(iv)    maintain its current insurance policies (or comparable substitutions
thereof) in full force and effect through the Closing except for any
modifications in the ordinary course of Seller’s or Property Managers’ business,
which modifications are consistent with their past practice;
(v)    perform, when due, all material obligations under any and all agreements
relating to the Property and otherwise in accordance with applicable laws,
ordinances, rules, and regulations;
(vi)    not intentionally take any action which causes any of the
representations or warranties in this Agreement to become untrue or be violated;
and
(vii)    not take any action that would reasonably be expected to have a
material adverse effect on a Property.
B.    Leases. Prior to the Closing Date Seller may not enter into any lease
agreement for a Property for a rental amount less than the amount of rent being
paid for such Property at the Effective Date of this Agreement without
Purchaser’s prior consent and approval, which may be withheld in Purchaser’s
reasonable discretion. Any new lease signed between the Effective Date and the
Closing shall satisfy the requirements of an Eligible Lease (as defined below).
Seller shall pay all brokerage commissions and finders’ fees applicable to all
Leases in effect as of the date of this Agreement and any commissions and
finders’ fees, to the extent consistent with such commissions and fees paid by
Seller prior to the Effective Date, with respect to any new Leases entered into
after the Effective Date shall be paid by Purchaser.
For purposes of this Agreement, “Eligible Lease” shall mean a Lease for a
Property that satisfies all of the following:
(i)    the form of Lease reflects customary market standard terms;
(ii)    the Lease is entered into on an arms-length basis without payment
support by any Seller Entity or its partners, representatives, employees, agents
or affiliates (provided, that any incentives offered to tenants shall not be
deemed to constitute such payment support);
(iii)    the Lease is to a bona fide third-party tenant;
(iv)    the Lease is in compliance with all applicable laws, ordinances, rules,
and regulations in all material respects; and
(v)    the Lease is consistent with Conrex Property Manager’s internal leasing
guidelines.


Page 22





--------------------------------------------------------------------------------





10.    MISCELLANEOUS
A.    Condemnation.
(i)    If before the Closing, condemnation proceedings are commenced against a
Material Portion (hereinafter defined) of any individual Property, Purchaser may
exclude such affected Property by providing written notice to Seller within five
(5) days after Purchaser is advised of the condemnation proceedings and the
Purchase Price will be reduced in the manner described in Section 10(B), below.
(ii)    In the event less than a Material Portion of any individual Property is
condemned, Purchaser shall have no right to exclude such affected Property, but
shall be entitled to (and Seller shall irrevocably assign to Purchaser at the
Closing) all of Seller’s right, title and interest in and to any awards and
proceeds of the taking, and Purchaser shall receive a credit, at Closing, for
all awards and proceeds previously actually received by Seller, after the
reasonable, out-of-pocket costs and expenses of collection are deducted
therefrom, but there shall be no adjustment to the Purchase Price. If Purchaser
fails to provide the notice electing to exclude the subject portion of the
Property, then Purchaser shall be deemed to have elected to exclude the subject
portion of the Property as described in Section 10(A)(i).
For purposes of this Section 10(A), “Material Portion” shall mean, for any
individual Property, a portion which (i) reduces the value of such Property
(such value to be the Allocated Purchase Price set forth on Exhibit A-1 or
Exhibit A-2, as applicable, hereto for such individual Property) by ten percent
(10%) or more, or (ii) prohibits or materially and adversely restricts the
leasing of such Property as a single family home.
B.    Damage or Destruction. If any of the Properties is Materially Damaged (as
hereinafter defined) by a casualty prior to a Closing, Seller shall give
Purchaser prompt written notice thereof, and on or before the earlier of five
(5) business days after receipt of written notice or the Closing Date, Purchaser
may elect to exclude said Materially Damaged Property from the transaction
contemplated by this Agreement and the Purchase Price shall be reduced by an
amount that is equal to the Allocated Purchase Price of such Materially Damaged
Property. If a casualty does not result in the applicable Property being
Materially Damaged, Purchaser shall have no right to exclude such Property from
the transaction, but shall be entitled to retain any Materially Damaged Property
as part of the Properties being acquired, the Purchase Price shall not be
reduced and Seller shall assign to Purchaser all rights of Seller in and to any
insurance proceeds payable thereafter with respect to such Materially Damaged
Property and shall receive a credit against the Purchase Price in an amount of
any deductible related to the insurance for such damaged Property. If a casualty
results in the applicable Property being Materially Damaged and Purchaser fails
to provide Seller with notice of exclusion of such Property, then such Property
shall be excluded from the transaction and the Purchase Price shall be reduced
by an amount that is equal to the Allocated Purchase Price of such Materially
Damaged Property. Upon a casualty, a Property shall be


Page 23





--------------------------------------------------------------------------------





considered “Materially Damaged” if the cost of repair of such damage or
destruction is reasonably estimated by Seller to exceed twenty-five percent
(25%) or more of the value of such Materially Damaged Property (such value to be
the Allocated Purchase Price for such individual Property).
C.    Notice. All notices herein required shall be in writing and shall be
served on the parties at the addresses, email addresses or fax numbers set forth
below. Notices shall be deemed to have been properly delivered: (a) upon receipt
when hand delivered during normal business hours, or the following business day
if hand delivered after normal business hours or on a day which is not a
business day; (b) upon receipt when sent by facsimile to the number set forth
below; (c) upon the day of delivery if the notice has been deposited in an
authorized receptacle of the United States Postal Service as first-class,
registered or certified mail, postage prepaid, with a return receipt requested
(provided that, the sender has in its possession the return receipt to prove
actual delivery); (d) one business day after the notice has been deposited with
either Federal Express or United Parcel Service or similar nationally recognized
overnight carrier to be delivered by overnight delivery (provided that, the
sending party receives a confirmation of actual delivery from the courier); or I
upon delivery when sent by email transmission to the email address set forth
herein.
If to Seller:
c/o Connorex-Lucinda, LLC
1505 King Street Ext. Suite 100
Charleston, South Carolina 29405
Attn: Ralph Nacey and Eric Phillipps
Email Address: ephillips@con-rex.com
rnacey@con-rex.com


With a copy to:
Bryan Cave Leighton Paisner LLP
1201 West Peachtree Street, Suite 1400
Atlanta, Georgia 30309
Attn: Todd Wade
Facsimile: (404) 420-0694
Email address: todd.wade@bclplaw.com


If to Purchaser:
SFR MT LLC
245 Park Avenue, 26th Fl.
New York, New York 10167
Attention: Raul E. Moreno
Email address: rmoreno@angelogordon.com


With a copy to:
Hunton Andrews Kurth LLP
Bank of America Plaza, Suite 3500
Charlotte, North Carolina
Attention: Robert J. Hahn
Fax: (704) 378-4890
Email: rhahn@huntonak.com







Page 24





--------------------------------------------------------------------------------





D.    Time is of the Essence. Time is of the essence of this contract. If the
time period by which any right, option or election provided under this Agreement
must be exercised, or by which any act required hereunder must be performed, or
by which the Closing must be held, expires on a Saturday, Sunday or legal or
bank holiday, then such time period shall be automatically extended through the
close of business on the next regularly scheduled business day. Unless otherwise
specified in this Agreement, any reference to “days” shall mean “calendar days”.
E.    Counterpart Execution. This Agreement may be executed in several
counterparts, each of which shall be fully effective as an original and all of
which together shall constitute one and the same instrument. Signatures to this
Agreement transmitted by facsimile or PDF shall be valid and effective to bind
the party so signing.
F.    Effective Date. The Effective Date of this Agreement shall be the date
that this Agreement is last signed by all of the parties hereto.
G.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York, without giving effect to any
conflict of laws principles other than those contained in Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York.
H.    Integration; Modification; Waiver. This Agreement, together with the
Access Agreement, constitutes the complete and final expression of the agreement
of the parties relating to the Property, and supersedes all previous contracts,
agreements, and understandings of the parties, either oral or written, relating
to the Property. This Agreement cannot be modified, or any of the terms hereof
waived, except by an instrument in writing (referring specifically to this
Agreement) executed by the party against whom enforcement of the modification or
waiver is sought.
I.    Headings; Construction. The headings which have been used throughout this
Agreement have been inserted for convenience of reference only and do not
constitute matter to be construed in interpreting this Agreement. Words of any
gender used in this Agreement shall be held and construed to include any other
gender and words in the singular number shall be held to include the plural, and
vice versa, unless the context requires otherwise. The words “herein,” “hereof,”
“hereunder” and other similar compounds of the words “here” when used in this
Agreement shall refer to the entire Agreement and not to any particular
provision or section. Seller and Purchaser acknowledge that each party and its
counsel have taken the opportunity to review and revise this Agreement and that
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party will not be employed in the interpretation
of this Agreement or any amendments or exhibits to this Agreement.
J.    Invalid Provisions. If any one or more of the provisions of this
Agreement, or the applicability of any such provision to a specific situation,
shall be held invalid or unenforceable, such provision shall be modified to the
minimum extent necessary to make it or its application valid


Page 25





--------------------------------------------------------------------------------





and enforceable, and the validity and enforceability of all other provisions of
this Agreement and all other applications of any such provision shall not be
affected thereby.
K.    Binding Effect; Successors and Assignment. This Agreement shall be binding
upon and inure to the benefit of Seller and Purchaser, and their respective
heirs, personal representatives, successors and assigns, provided, however, that
neither party hereto shall assign this Agreement without the prior written
consent of the other party, which consent shall not be unreasonably withheld.
Furthermore, any permitted assignee of Purchaser hereunder shall re-affirm the
representations, warranties and indemnifications set forth in Section 5 of this
Agreement.
L.    No Lien. This Agreement is not and shall not be deemed or considered to
convey or be an interest in or lien against the Property.
M.    No Recording. In no event shall this Agreement or any memorandum or
affidavit hereof be recorded by Purchaser in any public records. Any such
recordation or attempted recordation shall constitute a breach of this Agreement
by Purchaser, and, in addition to the other remedies provided for herein, Seller
shall have the express right to terminate this Agreement by filing a notice of
said termination in the real estate records of the jurisdiction where each
Property is located.
N.    Exhibits. All references to Exhibits contained herein are references to
Exhibits attached hereto, all of which are made a part hereof for all purposes
the same as if set forth herein verbatim, it being expressly understood that if
any Exhibit attached hereto which is to be executed and delivered at Closing
contains blanks, the same shall be completed correctly and in accordance with
the terms and provisions contained herein and as contemplated herein prior to or
at the time of execution and delivery thereof.
O.    Brokers. All negotiations relative to this Agreement and the purchase and
sale of the Property as contemplated by and provided for in this Agreement have
been conducted by and between Seller and Purchaser without the intervention of
any person or other party as agent or broker, other than as disclosed in the
Letter of Intent between Seller and Purchaser, dated as of June 26, 2018 (the
“Letter of Intent”). Seller and Purchaser shall and do each hereby indemnify,
defend and hold harmless each other from and against the claims, demands,
actions and judgments (including reasonable attorneys’ fees) of any and all
brokers, agents and other intermediaries alleging a commission, fee or other
payment to be owing by reason of their respective dealings, negotiations or
communications in connection with this Agreement or the purchase and sale of the
Property.
P.    Waiver of Jury Trial. Purchaser, Seller and Escrow Agent hereby
unconditionally and irrevocably waive, to the fullest extent permitted by law,
the right to trial by jury in any action, proceeding or counterclaim, whether in
contract, tort or otherwise, relating directly or indirectly to this Agreement.


Page 26





--------------------------------------------------------------------------------





Q.    Confidentiality. Each of the parties hereto agrees that it will not use,
or permit the use of, any of the information relating to Seller or the Property,
or Purchaser respectively furnished to each other in connection with the Letter
of Intent, this Agreement or the Contemplated Transaction (as defined in the
Letter of Intent) (collectively, the “Confidential Information”), except
publicly available information. None of the parties hereto will, and neither
will Seller’s directors, officers, employees, agents, affiliates, members,
managers, partners, shareholders and other representatives, disclose, divulge,
provide or make accessible any of the Confidential Information to any person or
entity, other than their responsible officers, employees, advisors or attorneys
that need to know or otherwise as required by law or regulation. The provisions
of this Section 10(R) and the following Section 10(S) are in addition to, and
shall not supersede, and shall be subject to the Confidentiality Agreement,
dated as of April 18, 2018, between Angelo, Gordon Management LLC and Seller
(the “Confidentiality Agreement”).
R.    Disclosure. Without the prior written consent of the other party hereto,
neither party hereto will, and each party hereto will cause its directors,
officers, employees, agents, other representatives, members, managers, partners
and affiliates not to, disclose to any person the fact that discussions or
negotiations are taking place concerning the Letter of Intent, this Agreement or
the Contemplated Transactions, the status thereof, or the existence of this
Agreement and the terms hereof, unless in the opinion of such party disclosure
is required to be made by applicable law, regulation or court order, and such
disclosure is made after prior consultation with the other party. Neither party
will issue any public announcement concerning the Contemplated Transaction
without the approval of the other party, except as may be required by law.
11952194.14
[SIGNATURES COMMENCE ON FOLLOW PAGE]






Page 27





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 
 








“SELLER”:


CONREX RESIDENTIAL PROPERTY GROUP 2012-2, LLC, a South Carolina limited
liability company




By: /s/ Garrett Daniel     
Name: Garrett Daniel
Title: Authorized Signatory and Liquidator




Date of Execution: 8/31/2018











[SIGNATURES CONTINUE ON FOLLOWING PAGE]




--------------------------------------------------------------------------------







[SELLER’S SIGNATURES CONTINUED FROM THE PRECEDING PAGE]






CONREX RESIDENTIAL PROPERTY GROUP 2012-2 (B2R-1) OPERATING COMPANY, LLC, a
Delaware limited liability company




By: /s/ Garrett Daniel
Name: Garrett Daniel
Title: Authorized Signatory and Liquidator




Date of Execution: 8/31/2018










CONREX RESIDENTIAL PROPERTY GROUP 2012-2 (B2R-2) OPERATING COMPANY, LLC, a
Delaware limited liability company






By:  /s/ Garrett Daniel   
Name: Garrett Daniel
Title: Authorized Signatory and Liquidator




Date of Execution: 8/31/2018








 









--------------------------------------------------------------------------------





[SIGNATURES CONTINUE ON FOLLOWING PAGE]




--------------------------------------------------------------------------------







[SELLER’S SIGNATURES CONTINUED FROM THE PRECEDING PAGE]


OVATION PROPERTIES, LLC, a Texas limited liability company




By:_/s/ Joel G. Katz
Name: Joel G. Katz
Title: Authorized Signatory




Date of Execution: 8/31/2018










--------------------------------------------------------------------------------






 
 
 
 
 
“PURCHASER”:


SFR MT LLC, a Delaware limited liability company


By:    /s/ Raul E. Moreno  
Name:  Raul E. Moreno    
Title: Secretary     




Date of Execution: 8/31/2018










